Case: 12-30641       Document: 00512170169          Page: 1     Date Filed: 03/11/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                           March 11, 2013

                                       No. 12-30641                         Lyle W. Cayce
                                                                                 Clerk

KATHLEEN M. O’BRIEN,

                                                   Plaintiff-Appellant
v.

HARTFORD LIFE & ACCIDENT INSURANCE COMPANY,

                                                   Defendant-Appellee



                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:11-CV-1838


Before DAVIS, GRAVES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Kathleen O’Brien appeals the district court’s order
granting Defendant-Appellee Hartford Life & Accident Insurance Company’s
motion for summary judgment in this action involving, inter alia, the denial of
disability benefits under the Employee Retirement Income Security Act. After
reviewing the record and briefs, we affirm for the reasons set forth by the district
court in its order dated June 7, 2012.
       AFFIRMED.

       *
        Pursuant to Fifth Circuit Rule 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in Fifth
Circuit Rule 47.5.4.